DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 09/26/2022, in which claims 1, 4, 8, 11, 12, and 16 are amended and rejection of claims 1-16 are traversed and still pending.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 5-8, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkaji et al. (US 2021/0241459 A1, hereafter referred as “Shinkaji”) in view of Zeng et al. (US 2018/0337138 A1, hereinafter referred as “Zeng”).
	Regarding claim 1, Shinkaji discloses an image processing method, comprising:  
 	receiving an original image signal (¶0066 discloses the input image signal RGB), wherein the original image signal comprises a plurality of original pixel values (¶0066 discloses the input image signal RGB, which is an image signal of one frame, may include line image signals corresponding to lines); 
 	identifying an edge of at least one object in the original image signal to generate a contour image signal (¶0040, ¶0070-¶0071 and ¶0101 discloses the correction processor 220 detects a class boundary of the segmentation signal Sgc. For example, the correction processor 220 may detect an edge in an edge region of the line image signal Li corresponding to the detected class boundary… The class boundary of the segmentation signal Sgc refers to a position to which a class value corresponding to a background and a class value corresponding to a character are adjacent); and 
 	correcting the original image signal according to the contour image signal to generate an enhanced image signal (¶0117 and ¶0120 discloses correcting the image segmentation signal based on the edge detection to produce a corrected image segmentation signal. Fig. 13D and ¶0128 discloses the correction processor 220 corrects a character (gray grayscale) with low reliability of the segmentation signal Sgc as a background (black grayscale) based on the class reliability signal Sgx, and then outputs the corrected segmentation signal Scc).
 	Shinkaji doesn’t explicitly disclose the original image signal comprises… a plurality of original brightness values; and correcting the original image signal by adjusting the plurality of original brightness values.
	However, in a similar field of endeavor, Zeng discloses the original image signal comprises a plurality of original brightness values (¶0010 and ¶0038 discloses traversing each pixel in the static picture line by line, comparing the luminance of each pixel with that of the left and right pixels of the pixel, marking horizontal start and end points of the high contrast edge, and determining a contrast of the horizontal start and end points); and correcting the original image signal by adjusting the plurality of original brightness values (¶0074-¶0077 discloses adjusting an output luminance proportional coefficient of each pixel based on the edge contrast of each pixel and a position of each pixel itself).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of reducing a display residual image of a high contrast static picture to improve its display effect (¶0008).
 	Regarding claim 5, Shinkaji discloses the image processing method of claim 1, further comprising: performing a color enhancement process on the original image signal before correcting the original image signal according to the contour image signal (Fig. 3 and ¶0082 discloses the operator 205 calculates the brightness Y included in the input image signal RGB and the filter coefficient FC and outputs a corrected brightness Y′. As a result, the pre-processor 200 may output the line image signal Li added with the colors Cr and Cb and the corrected brightness Y′).
	Regarding claim 6, Shinkaji discloses the image processing method of claim 5, wherein performing the color enhancement process comprises: adjusting a saturation, a contrast or a brightness of the original image signal (Fig. 3 and ¶0082 discloses the operator 205 calculates the brightness Y included in the input image signal RGB and the filter coefficient FC and outputs a corrected brightness Y′. As a result, the pre-processor 200 may output the line image signal Li added with the colors Cr and Cb and the corrected brightness Y′).
	Regarding claim 7, Shinkaji discloses the image processing method of claim 1, further comprising: generating a control voltage according to the enhanced image signal to adjust a plurality of positions of a plurality of electrophoretic particles (¶0051 discloses the display panel 100 is a panel which displays an image and may be… an electrophoretic display panel. Figs. 2, 3 and ¶0053 discloses the data driving circuit 120 may output grayscale voltages for driving the plurality of the data lines DL1-DLm in response to the first control signal D[CS] and the data signal D[S] from the driving controller 110).
	Regarding claim 8, Shinkaji discloses a display device, comprising: 
 	a display circuit comprising a plurality of pixel units (Fig. 1, ¶0037 and ¶0050 discloses plurality of pixels PX receiving data voltage corresponding to a display image); and 
 	a processor electrically connected to the display circuit (Figs. 1, 2, ¶0053, ¶0057 and ¶0072 discloses the image processor 112 outputs the data signal DS and the data driving circuit 120 may output grayscale voltages for driving the plurality of the data lines DL1-DLm in response to... the data signal D[S] from the driving controller 110), and configfured to receive an original image signal (¶0066 discloses the input image signal RGB, which is an image signal of one frame, may include line image signals corresponding to lines), wherein the processor is configured to identify an edge of an object in the original image signal to generate an contour image signal  (¶0040, ¶0070-¶0071 and ¶0101 discloses the correction processor 220 detects a class boundary of the segmentation signal Sgc. For example, the correction processor 220 may detect an edge in an edge region of the line image signal Li corresponding to the detected class boundary… The class boundary of the segmentation signal Sgc refers to a position to which a class value corresponding to a background and a class value corresponding to a character are adjacent), and the processor is further configured to correct the original image signal according to the contour image signal to generate an enhanced image signal (¶0117 and ¶0120 discloses correcting the image segmentation signal based on the edge detection to produce a corrected image segmentation signal. Fig. 13D and ¶0128 discloses the correction processor 220 corrects a character (gray grayscale) with low reliability of the segmentation signal Sgc as a background (black grayscale) based on the class reliability signal Sgx, and then outputs the corrected segmentation signal Scc).
	Shinkaji doesn’t explicitly disclose wherein the original image signal comprises… a plurality of original brightness values; and correct the original brightness values.
	However, in a similar field of endeavor, Zeng discloses wherein the original image signal comprises… a plurality of original brightness values (¶0010 and ¶0038 discloses traversing each pixel in the static picture line by line, comparing the luminance of each pixel with that of the left and right pixels of the pixel, marking horizontal start and end points of the high contrast edge, and determining a contrast of the horizontal start and end points); and correct the original brightness values (¶0074-¶0077 discloses adjusting an output luminance proportional coefficient of each pixel based on the edge contrast of each pixel and a position of each pixel itself).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of reducing a display residual image of a high contrast static picture to improve its display effect (¶0008).

	Regarding claim 12, Shinkaji discloses the display device of claim 8, wherein the processor (image processor 112) is configured to performe a color enhancement process on the original image signal before correcting the original image signal according to the contour image signal (Fig. 3 and ¶0082 discloses the operator 205 calculates the brightness Y included in the input image signal RGB and the filter coefficient FC and outputs a corrected brightness Y′. As a result, the pre-processor 200 may output the line image signal Li added with the colors Cr and Cb and the corrected brightness Y′).
	Regarding claim 13, Shinkaji discloses the display device of claim 12, wherein the processor (image processor 112) is configured to adjust a saturation, a contrast or a brightness of the original image signal during the color enhancement process (Fig. 3 and ¶0082 discloses the operator 205 calculates the brightness Y included in the input image signal RGB and the filter coefficient FC and outputs a corrected brightness Y′. As a result, the pre-processor 200 may output the line image signal Li added with the colors Cr and Cb and the corrected brightness Y′).
	Regarding claim 14, Shinkaji discloses the display device of claim 12, wherein the plurality of pixel units comprises a plurality of electrophoretic particles (¶0051 discloses the display panel 100 is a panel which displays an image and may be… an electrophoretic display panel), and the processor (image processor 112) is configured to generate a control voltage according to the enhanced image signal to adjust a plurality of positions of the plurality of electrophoretic particles (Figs. 2, 3 and ¶0053 discloses the data driving circuit 120 may output grayscale voltages for driving the plurality of the data lines DL1-DLm in response to the first control signal D[CS] and the data signal D[S] from the driving controller 110).
	Regarding claim 16, Shinkaji discloses an image processing method, comprising: 
 	receiving an original image signal (¶0066 discloses the input image signal RGB), wherein the original image signal comprises a plurality of original pixel values (¶0066 discloses the input image signal RGB, which is an image signal of one frame, may include line image signals corresponding to lines); 
 	identifying an edge of at least one object in the original image signal to generate a contour image signal (¶0040, ¶0070-¶0071 and ¶0101 discloses the correction processor 220 detects a class boundary of the segmentation signal Sgc. For example, the correction processor 220 may detect an edge in an edge region of the line image signal Li corresponding to the detected class boundary… The class boundary of the segmentation signal Sgc refers to a position to which a class value corresponding to a background and a class value corresponding to a character are adjacent); and 
 	enhancing the edge of the at least one object in the original image signal by using the contour image signal to generate an enhanced image signal (¶0117 and ¶0120 discloses correcting the image segmentation signal based on the edge detection to produce a corrected image segmentation signal. Fig. 13D and ¶0128 discloses the correction processor 220 corrects a character (gray grayscale) with low reliability of the segmentation signal Sgc as a background (black grayscale) based on the class reliability signal Sgx, and then outputs the corrected segmentation signal Scc).
	Shinkaji doesn’t explicitly disclose the original image signal comprises… a plurality of original brightness values; and correcting the original image signal by adjusting the plurality of original brightness values.
	However, in a similar field of endeavor, Zeng discloses the original image signal comprises a plurality of original brightness values (¶0010 and ¶0038 discloses traversing each pixel in the static picture line by line, comparing the luminance of each pixel with that of the left and right pixels of the pixel, marking horizontal start and end points of the high contrast edge, and determining a contrast of the horizontal start and end points); and correcting the original image signal by adjusting the plurality of original brightness values (¶0074-¶0077 discloses adjusting an output luminance proportional coefficient of each pixel based on the edge contrast of each pixel and a position of each pixel itself).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of reducing a display residual image of a high contrast static picture to improve its display effect (¶0008).

5. 	Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkaji in view of Zeng and in further view of Okada (US 2019/0206058 A1, hereinafter referred as “Okada”).
 	Regarding claim 2, Shinkaji doesn’t explicitly disclose the image processing method of claim 1, wherein generate the contour image signal comprises: comparing the plurality of original pixel values adjacent to each other to obtain a plurality of difference values; and generating the contour image signal according to the plurality of difference values, wherein the contour image signal comprises a plurality of contour pixel values.
 	However, in a similar field of endeavor, Okada discloses wherein generate the contour image signal (Abstract discloses determining an edge region based on contrast of values of pixels) comprises: comparing the plurality of original pixel values adjacent to each other to obtain a plurality of difference values (¶0048 discloses the image processing apparatus may compare the values of a plurality of pixels to identify a region corresponding to a difference of values equal to or greater than a pre-set value); and generating the contour image signal according to the plurality of difference values (¶0058 discloses determine an edge region whose contrast of values of pixels included therein is equal to or greater than a pre-set value in an image), wherein the contour image signal comprises a plurality of contour pixel values (¶0058 discloses here, the value of the pixels may be, for example, the luminance value).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of processing an image without deteriorating the three-dimensional impression of an image is desirable (¶0004).
	Regarding claim 3, Shinkaji doesn’t explicitly disclose the image processing method of claim 2, wherein generate the contour image signal further comprises: retaining the plurality of original pixel values of the original image signal whose difference values are greater than a threshold value, and using the retained original pixel values as the contour pixel values.
 	However, in a similar field of endeavor, Okada discloses wherein generate the contour image signal further comprises: retaining the plurality of original pixel values of the original image signal (Fig. 12 illustrates input image transmitted to edge detect 1220) whose difference values are greater than a threshold value (¶0048 discloses compare the values of a plurality of pixels to identify a region corresponding to a difference of values equal to or greater than a pre-set value and determine the identified region as an edge region), and using the retained original pixel values as the contour pixel values (Abstract and Fig. 12 discloses determining an edge region based on contrast of values of pixels included in the input image).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of processing an image without deteriorating the three-dimensional impression of an image is desirable (¶0004).
	Regarding claim 9, Shinkaji doesn’t explicitly disclose the display device of claim 8, wherein the processor is configured to compare a plurality of original pixel values of the original image signal to obtain a plurality of difference values, and the processor is further configured to generate the contour image signal according to the plurality of difference values, and the contour image signal comprises a plurality of contour pixel values.
 	However, in a similar field of endeavor, Okada discloses wherein the processor (¶0008 discloses processor) is configured to compare the plurality of original pixel values adjacent to each other to obtain a plurality of difference values (¶0048 discloses the image processing apparatus may compare the values of a plurality of pixels to identify a region corresponding to a difference of values equal to or greater than a pre-set value); and the processor (¶0008 discloses processor) is further configured to generate the contour image signal according to the plurality of difference values (¶0058 discloses determine an edge region whose contrast of values of pixels included therein is equal to or greater than a pre-set value in an image), wherein the contour image signal comprises a plurality of contour pixel values (¶0058 discloses here, the value of the pixels may be, for example, the luminance value).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of processing an image without deteriorating the three-dimensional impression of an image is desirable (¶0004).
	Regarding claim 10, Shinkaji doesn’t explicitly disclose the display device of claim 9, wherein the processor is configured to retain the plurality of original pixel values of the original image signal whose difference values are greater than a threshold value, and is configured to use the retained original pixel values as the contour pixel values. 	
 	However, in a similar field of endeavor, Okada discloses wherein the processor (¶0008 discloses processor) is configured to retain the plurality of original pixel values of the original image signal (Fig. 12 illustrates input image transmitted to edge detect 1220) whose difference values are greater than a threshold value (¶0048 discloses compare the values of a plurality of pixels to identify a region corresponding to a difference of values equal to or greater than a pre-set value and determine the identified region as an edge region), and using the retained original pixel values as the contour pixel values (Abstract and Fig. 12 discloses determining an edge region based on contrast of values of pixels included in the input image).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of processing an image without deteriorating the three-dimensional impression of an image is desirable (¶0004).

7. 	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkaji in view of Zeng and in further view of Okada and still in further view of Nojima et al. (US 2011/0142363 A1, hereinafter referred as “Nojima”).
	Regarding claim 4, Shinkaji as modified doesn’t explicitly disclose the image processing method of claim 2, wherein generate the enhanced image signal comprises: reducing the plurality of original brightness values corresponding to the contour image signal in the original image signal according to a correction ratio.
 	However, in a similar field of endeavor, Nojima discloses wherein generate the enhanced image signal comprises: reducing the plurality of original brightness values corresponding to the contour image signal in the original image signal according to a correction ratio (Abstract discloses the gradient detection unit detects a gradient of a pixel value of each of pixels of an input image… correction area identification unit identifies a correction area based on the gradient detected by the gradient detection unit; and ¶0094 discloses if a pixel belongs to Case 1 (namely, if the pixel is positioned in the low brightness area within the ramp area), the amount of a correction Leveldown of the brightness of the pixel is represented with the following equation. ‘S’ is a correction factor, and ‘θ’ is obtained with equation (3) described above).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of enhancing the sharpness of the image in the boundary area depending on the inner edge pixel and the outer edge pixel.
	Regarding claim 11, Shinkaji as modified doesn’t explicitly disclose the display device of claim 9, wherein the processor is configured to reduce the plurality of original brightness values corresponding to the contour image signal in the original image signal according to a correction ratio.
	However, in a similar field of endeavor, Nojima discloses wherein the processor (¶0108 discloses a CPU 101 executes an image correction program) is configured to reduce the plurality of original brightness values corresponding to the contour image signal in the original image signal according to a correction ratio (Abstract discloses the gradient detection unit detects a gradient of a pixel value of each of pixels of an input image… correction area identification unit identifies a correction area based on the gradient detected by the gradient detection unit; and ¶0094 discloses if a pixel belongs to Case 1 (namely, if the pixel is positioned in the low brightness area within the ramp area), the amount of a correction Leveldown of the brightness of the pixel is represented with the following equation. ‘S’ is a correction factor, and ‘θ’ is obtained with equation (3) described above).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of enhancing the sharpness of the image in the boundary area depending on the inner edge pixel and the outer edge pixel.

8. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkaji in view of Zeng and in further view of Hu et al. (US 2020/0319500 A1, hereinafter referred as “Hu”).
	Regarding claim 15, Shinkaji doesn’t explicitly disclose the display device of claim 14, further comprising: a color filter layer comprising a plurality of filter units, and the plurality of filter units correspond to the plurality of pixel units.
 	However, in a similar field of endeavor, Hu discloses a color filter layer comprising a plurality of filter units, and the plurality of filter units correspond to the plurality of pixel units (Abstract and ¶0070 discloses in the reflective color filter substrate above, the color-resist elements correspond to display sub-pixels in a one-to-one manner).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinkaji for the purpose of assigning a color value to each sub-pixel for high resolution color rendering.

Response to Arguments
9. 	Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692